               Case 18-14716-mdc                 Doc       Filed 11/14/19 Entered 11/14/19 12:25:07                                  Desc Main
                                                           Document      Page 1 of 6
Fill in this information to identify the case:

Debtor 1              JoAnne M. Baldwin

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the : Eastern                  District of Pennsylvania
                                                                             (State)

Case number           18-14716-amc



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                   12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:             Freedom Mortgage Corporation                        Court claim no. (if known):         5

Last four digits of any number you                 XXXXXX7501                     Date of payment change:
use to identify the debtor’s account:                                             Must be at least 21 days after date of               12/1/2019*
                                                                                  this notice

                                                                                  New total payment:
                                                                                  Principal, interest, and escrow, if any               $1,465.72

Part 1:         Escrow Account Payment Adjustment

1.     Will there be a change in the debtor’s escrow account payment?
        No
        Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
          for the change. If a statement is not attached, explain why: __________________________________________________________
          ___________________________________________________________________________________________________
           Current escrow payment:          $ 543.01                                      New escrow payment :            $ 537.77

Part 2:         Mortgage Payment Adjustment

2.     Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor’s
       variable-rate note?
        No
        Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
          explain why: ___________________________________

             Current interest rate:                         %                            New interest rate:           %

             Current principal and interest payment:        $ _________                   New principal and interest payment:             $ __________

Part 3:         Other Payment Change
3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      No
      Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
        (Court approval may be required before the payment change can take effect.)


           Reason for change: ____________________________________________________________________________


           Current mortgage payment:                $ _________                           New mortgage payment:             $ _________




Official Form 410S1                                Notice of Mortgage Payment Change                                                 page 1
            Case 18-14716-mdc                 Doc         Filed 11/14/19 Entered 11/14/19 12:25:07                   Desc Main
                                                          Document      Page 2 of 6
 Debtor 1            JoAnne M. Baldwin                                                Case number (if known) 18-14716-amc
                    First Name Middle Name    Last Name


Part 4:         Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

     I am the creditor.
     I am the creditor’s authorized agent

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
knowledge, information, and reasonable belief.
X    /s/Toni Townsend                                                                    Date     11/14/2019
     Signature

Print:         Toni                                                 Townsend             Title    Authorized Agent
               First Name            Middle Name                    Last Name

Company        McCalla Raymer Leibert Pierce, LLC

Address        1544 Old Alabama Road
               Number      Street
               Roswell                       GA                      30076
               City                          State                   ZIP Code

Contact phone      (312) 346-9088 X5174                                                  Email    Toni.Townsend@mccalla.com



            *Under Rule 3002.1(b) of the Federal Rules of Bankruptcy Procedure, the holder of a claim shall file a notice of any
            change in payment amount, no later than 21 days before a payment in the new amount is due. Creditor requests
            that since the debtor’s payment decreased on 12/1/2019 that the payment effective date is 12/1/2019.




Official Form 410S1                            Notice of Mortgage Payment Change                                     page 2
Case 18-14716-mdc            Doc    Filed 11/14/19 Entered 11/14/19 12:25:07           Desc Main
                                    Document      Page 3 of 6



                                                       Bankruptcy Case No.: 18-14716-amc
 In Re:                                                Chapter:             13
          JoAnne M. Baldwin                            Judge:               Ashely M. Chan

                                   CERTIFICATE OF SERVICE

      I, Toni Townsend, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road,
Roswell, GA 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

       That on the date below, I caused to be served a copy of the within NOTICE OF
MORTGAGE PAYMENT CHANGE filed in this bankruptcy matter on the following parties at
the addresses shown, by regular United States Mail, with proper postage affixed, unless another
manner of service is expressly indicated:

JoAnne M. Baldwin
513 Colgate Court
Bensalem, PA 19020

PAUL H. YOUNG                                  (served via ECF Notification)
Young, Marr & Associates
3554 Hulmeville Road
Suite 102
Bensalem, PA 19020

WILLIAM C. MILLER, Esq.                        (served via ECF Notification)
Chapter 13 Trustee
P.O. Box 1229
Philadelphia, PA 19105

United States Trustee                          (served via ECF Notification)
Office of the U.S. Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

Executed on:       11/14/2019       By:    /s/Toni Townsend
                     (date)                Toni Townsend
                                           Authorized Agent for Freedom Mortgage Corporation
Case 18-14716-mdc   Doc   Filed 11/14/19 Entered 11/14/19 12:25:07   Desc Main
                          Document      Page 4 of 6
    Case 18-14716-mdc              Doc       Filed 11/14/19 Entered 11/14/19 12:25:07                       Desc Main
                                             Document      Page 5 of 6
PART


       2                                           Your Escrow Account History


                 The chart below reflects what actually happened in your escrow account since the last analysis. This compares
                 what we expected to occur with what actually happened.



                            What We                       What We                                                           Last Year's
                Payment                    What We                                                               Actual
   Date                     Estimated                    Estimated                  Description                              Estimated
               to Escrow                   Paid Out                                                             Balance
                             to Pay In                  to Pay Out                                                             Balance
                                                                            Beginning Balance                   $2,139.62     $2,365.65
 Jan 2019         $543.01       $524.18       $129.91       $129.91         FHA MORTGAGE INSURANCE              $2,552.72     $2,759.92
 Feb 2019         $543.01       $524.18       $129.91       $129.91         FHA MORTGAGE INSURANCE              $2,965.82     $3,154.19
 Mar 2019         $543.01       $524.18       $129.91       $129.91         FHA MORTGAGE INSURANCE              $3,378.92     $3,548.46
 Apr 2019         $543.01       $524.18       $129.91       $129.91   *     FHA MORTGAGE INSURANCE              $3,792.02     $3,942.73
 Apr 2019           $0.00         $0.00       $953.27       $932.06         TOWNSHIP TAX                        $2,838.75     $3,010.67
 May 2019         $543.01       $524.18       $129.91       $129.91         FHA MORTGAGE INSURANCE              $3,251.85     $3,404.94
 Jun 2019         $543.01       $524.18       $129.91       $129.91         FHA MORTGAGE INSURANCE              $3,664.95     $3,799.21
 Jul 2019         $543.01       $524.18       $129.91       $129.91         FHA MORTGAGE INSURANCE              $4,078.05     $4,193.48
 Aug 2019         $543.01       $524.18       $584.00       $610.00   *     CONDO H06 INSURANCE                 $4,037.06     $4,107.66
 Aug 2019           $0.00         $0.00       $129.91       $129.91         FHA MORTGAGE INSURANCE              $3,907.15     $3,977.75
 Aug 2019           $0.00         $0.00     $3,267.83     $3,189.21         SCHOOL/ISD TAX                        $639.32       $788.54
 Sep 2019         $543.01       $524.18       $129.91       $129.91         FHA MORTGAGE INSURANCE              $1,052.42     $1,182.81
 Oct 2019           $0.00       $524.18       $127.47       $129.91   *   E FHA MORTGAGE INSURANCE                $924.95     $1,577.08
 Nov 2019           $0.00       $524.18         $0.00       $129.91       E FHA MORTGAGE INSURANCE                $924.95     $1,971.35
 Dec 2019           $0.00       $524.18         $0.00       $129.91       E FHA MORTGAGE INSURANCE                $924.95     $2,365.62
   Total        $4,887.09     $6,290.16     $6,101.76     $6,290.19


 An asterisk (*) indicates a difference in that month between the actual activity and the estimated activity.
 When applicable, the letter “E” beside an amount indicates that a payment or disbursement has not yet occurred but is estimated
 to occur as shown.




LOAN NUMBER:




                                    (This space intentionally left blank)
Case 18-14716-mdc   Doc   Filed 11/14/19 Entered 11/14/19 12:25:07   Desc Main
                          Document      Page 6 of 6
